Citation Nr: 1010540	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-28 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
ring finger injury.


REPRESENTATION

Appellant represented by:	Mr. James G. Fausone, an 
Attorney affiliated with Legal Help for 
Veterans, PLLC


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2007, as support for his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).

The Board issued a decision in January 2008 denying the 
claim, and the Veteran appealed to the U. S. Court of Appeals 
for Veterans Claims (Court/CAVC).  During the pendency of his 
appeal to the Court, his attorney and VA's Office of General 
Counsel, representing the Secretary, filed a December 2008 
joint motion asking the Court to vacate the Board's decision 
and remand the claim for consideration of whether the Veteran 
is entitled to a compensable rating for his right ring finger 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
for osteoarthritis, rather than under DC 5227, for ankylosis.  
The Court issued an order that same month granting the joint 
motion for remand and has since returned the file to the 
Board for compliance with the directives specified.

FINDING OF FACT

The residuals of the right ring finger injury are 
osteoarthritic changes, confirmed by X-ray, with associated 
pain and swelling, etc., and ankylosis of the proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) 
joints.

CONCLUSION OF LAW

The criteria are met for the minimum compensable rating of 10 
percent for the residuals of the right ring finger injury.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5299-5227 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in January 2004 and 
December 2005, the RO advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  
Consider, as well, that the RO issued that January 2004 VCAA 
notice letter prior to initially adjudicating his claim in 
March 2004, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).

It also deserves mentioning that the Veteran was apprised of 
the disability rating and downstream effective date elements 
of his claim in a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing the 
additional VCAA notice in the more recent December 2005 and 
March 2006 letters, the RO has readjudicated the claim in a 
May 2006 supplemental statement of the case (SSOC), and even 
more recently in an October 2009 rating decision, including 
considering any additional evidence received in response to 
that additional notice.  


This is important to point out because if, as here, the 
notice provided prior to the initial adjudication of the 
claim was inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SSOC, such that the intended purpose of the notice is 
not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing 
the essential fairness of the adjudication will not be 
affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments." Vazquez, 2009 WL 
2835434, at 10.  The January 2004, December 2005 and March 
2006 VCAA notice letters mentioned meet these revised 
Vazquez-Flores requirements.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA evaluation and treatment records - including the 
reports of his VA compensation examinations assessing the 
severity of his right ring finger disability.  His most 
recent VA compensation examination was in October 2009, so 
since the Board's prior January 2008 decision, and the report 
of this most recent examination, along with those from years 
past already of record, provide the information needed to 
determine whether the current rating is appropriate.  
38 C.F.R. §§ 3.327, 4.2.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In response to the Board's November 2009 letter 
concerning the return of the file to the Board from the Court 
for readjudication, the Veteran's attorney indicated in 
February 2010 that they do not have anything else to submit 
and, therefore, asked the Board to please proceed immediately 
with the readjudication of the claim.  Thus, as there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.  Entitlement to an Increased (Compensable) Rating for 
Residuals of the Right Ring Finger Injury

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, held that, in determining the 
present level of disability, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of a staged rating 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from one year before the claim was filed until VA 
makes a final decision on the claim.  Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, and the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Evidence in this 
case - including the Veteran's hearing testimony, indicates 
he is left-hand dominant.  So his right ring finger 
disability is affecting his minor, not major, hand.

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27.  

The Veteran's right ring finger disability (affecting his 
minor, as opposed to dominant, hand) is rated as zero-percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5227, for unfavorable or favorable ankylosis.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

According to DC 5227, unfavorable or favorable ankylosis of 
the ring finger, regardless of whether it involves the major 
or minor hand, warrants at most a noncompensable (i.e., 0 
percent) rating.  A note in this code indicates that VA 
should also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

If both the metacarpophalangeal and proximal interphalangeal 
joints of the ring finger are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, the finger should be evaluated as amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Note (3)(i).

If both the metacarpophalangeal and proximal interphalangeal 
joints of the ring finger are ankylosed, the finger should be 
evaluated as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  Id. at Note 
(3)(ii).

If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of more than two 
inches between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, the finger should be evaluated as unfavorable 
ankylosis.  Id. at Note (3)(iii).



If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of two inches or less 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, the 
finger should be evaluated as favorable ankylosis.  Id. at 
Note (3)(iv).

A 10 percent evaluation may be assigned for amputation of the 
ring finger of the major or minor extremity without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 
5155.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a., DC 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable (i.e., 0 percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Moreover, 
under DC 5003, in the absence of limitation of motion, a 10 
percent rating is warranted where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher 20 percent rating requires X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from 
arthritis, multiple involvements of the interphalangeal 
joints are considered groups of minor joints, ratable on 
parity with major joints.  38 C.F.R. § 4.45(f).

Turning back now to the facts of this particular case.  The 
Veteran's VA outpatient treatment records reflect that, in 
August 2002, he complained of right hand and finger pain and 
numbness.  Examination of the right ring finger revealed 
decreased range of motion with PIP joint enlargement.  X-ray 
examination of the right ring finger revealed advanced post-
traumatic degenerative change in the PIP joint, periartiular 
soft tissue swelling, and a tiny metallic foreign body within 
the soft tissues overlying the expected region of the thenar 
eminence.  Mild degenerative joint disease was also noted in 
the first metatarsophalangeal joint.  



Similarly, a September 2004 VA outpatient treatment report 
notes the Veteran was unable to completely flex the fourth 
(i.e., ring) finger on his right hand.  He indicated he was 
not taking pain medication and that the pain was 
episodic (on/off) and not severe.

A March 2004 statement from the Veteran's spouse reports that 
she has watched his hand and fingers grow worse over the 
years.  She also reported that he had a dog grooming 
business; however, after several years, his fingers became so 
cramped that it was too painful to hold the scissors and 
clippers and his business resultantly failed.

During a VA compensation examination in January 2006, the 
Veteran reported that his right ring finger deformity and 
ankylosis in both the PIP and DIP joints has gradually gotten 
worse over the years.  He also reported that he is on 
methadone pain medication for low back pain and narcotic 
abuse, that he also gets good pain relief in the right ring 
finger with this therapy, and that he does not use any 
assistive devices.  He said he is able to go about his usual 
work in the operating room in housekeeping without 
significant limitations because of this contracture in his 
right ring finger.

Physical examination of the right ring finger revealed 
definitive ankylosis predominantly of the dorsal surfaces of 
the PIP and DIP joints, which does not inhibit the movement 
of any other fingers.  The right ring finger was limited to 
minus 30 degrees extension at the PIP joint and 30 to 35 
degrees of flexion.  The Veteran was unable to flex beyond 
this point because of severe bony ankylosis.  The DIP joint 
had 60 degrees of flexion and, thus, minus 60 degrees in 
extension limitation.  The metacarpophalangeal (MCP), PIP, 
and DIP joints of the thumb, index finger, long finger, and 
little finger were normal.  He had no amputations of either 
hand.  In opposing the pads of the thumb with his other 
digits, he has no space between the pads of the second, 
third, ring, or little finger to the pad of the thumb and 
opposition.  The examiner noted that the Veteran had 
significant space (7.5 centimeters) between the distal end of 
the right ring finger and first crease of the palm when he 
flexed his hand.  The examiner also noted that X-ray findings 
revealed osteoarthritic changes of the PIP and DIP joints, 
particularly of the ring finger.  The remaining structures 
and soft tissue were intact.  The diagnosis was ankylosis of 
the PIP and DIP joints with flexion extension contractures.

In summarizing the findings from his examination of the 
Veteran, the examiner commented that the Veteran is not 
limited in activities of daily living, inasmuch as he can do 
what he needs to do with his other hand and the remaining 
fingers.  The examiner further commented that the Veteran 
would not be better off (equally well served) if the tip of 
the right ring finger was amputated as there really is no 
prosthesis possible.  The examiner went on to indicate that 
the degenerative joint disease in the PIP and DIP joints of 
the right ring finger is related to and caused by the 
Veteran's right ring finger injury in service 
(i.e., a residual of that injury). 

During his May 2007 Travel Board hearing, the Veteran 
testified that his employment as a housekeeper at a VA 
medical facility includes cleaning and disinfecting surgery 
rooms, and that it is hampered by his finger a little bit 
because he has a hard time wiping down and plugging in cords 
from the surgeries.  He also reiterated that he was in the 
pet grooming business, but had to stop after five years 
because his finger disability worsened.  He testified, as 
well, that he is only able to move the tip of his finger and 
that he is unable to make a fist.  He also complained of pain 
in this finger, which he said goes up his arm to his elbow, 
and swelling after hard work.  He stated that his VA 
physician had prescribed Methadone for the pain.  He 
acknowledged, however, that the status of his right ring 
finger disability had not changed since his January 2006 VA 
compensation examination.

But the Veteran has since had another VA compensation 
examination in October 2009.  During this most recent 
evaluation, he reported worsening deformity, decreased range 
of motion of his DIP and PIP joints, stiffness, and decreased 
dexterity.  He denied a history of hospitalization or 
surgery.  He also indicated that symptoms affecting his other 
(left) hand included limited motion, swelling, deformity, and 
stiffness.  On physical examination of his right ring finger, 
there was no objective evidence of pain on active range of 
motion and no limitation of motion.  The report also provides 
that, even after repetitive motion, there is no objective 
evidence of pain or additional limitation of motion.  
But the right ring finger disability causes significant 
effects on the Veteran's usual occupation, as impacted by 
decreased manual dexterity.  Whereas, in comparison, there 
are only relatively mild effects on his usual daily 
activities - including chores, shopping, sports, recreation, 
traveling, feeding, bathing, dressing, toileting, and 
grooming.  It was indicated that he has arthritis in multiple 
DIP joints, bilaterally, so not just involving his injured 
right ring finger, rather, both hands.

As already explained, a zero percent rating is the maximum 
schedular rating available for ankylosis of the ring finger 
under DC 5227.  And, again, this is true irrespective of 
whether the ankylosis is unfavorable or favorable and 
regardless of whether it affects this finger on the major 
(dominant) or minor hand.  The evidence also fails to show 
what amounts to amputation of the finger at the PIP joint or 
proximal thereto.  Diagnostic Code 5156.  Indeed, the VA 
compensation examiner specifically indicated the Veteran is 
not equally well served (better off) by having this finger 
amputated.

Also keep in mind the Veteran does not have ankylosis of the 
metacarpophalangeal (MCP) joint of his right ring finger - 
that is, in addition to the ankylosis he has in the PIP and 
DIP joints to warrant rating his condition as if this finger 
were amputated.  Further, although the January 2006 VA 
examination report reflects that he had a gap of more than 
two inches (7.5 centimeters) between the distal end of his 
right ring finger and the first crease of his palm when he 
flexed his hand, and that his PIP joint is ankylosed, the 
fact remains that his MCP is not ankylosed.  Thus, his right 
ring finger must be evaluated as unfavorable ankylosis and, 
as noted, DC 5227 provides at most a zero percent rating for 
this.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, Note (3)(i).



The Board also has considered whether an increased disability 
rating is warranted for the Veteran's right ring finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
But in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court clarified that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Here, the Veteran has a noncompensable evaluation for his 
right ring finger disorder under Diagnostic Code 5227, and as 
mentioned this is the maximum rating allowable under this 
Diagnostic Code.  Hence, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

And contrary to what the December 2008 joint motion suggests, 
the Board's prior January 2008 decision did indeed consider 
whether a higher, i.e., compensable rating was warranted 
under 38 C.F.R. § 4.71a, DC 5003.  In that prior decision 
the Board wrote:

the mere fact that the Veteran has 
osteoarthritis in his right ring finger 
does not in turn entitle him to at least 
the minimum compensable rating of 10 
percent - as it would if the 
osteoarthritis was affecting, for 
example, his knee.  See 38 C.F.R. §§ 
4.71a, DCs 5003 and 5010. This is because 
the applicable DC, 5227, expressly limits 
his rating to 0 percent even where, as 
here, he has unfavorable or favorable 
ankylosis (which, for all intents and 
purposes, means no range of motion at all 
- at least in the PIP and DIP joints).  
The only exceptions being an evaluation 
for amputation would be more appropriate, 
which the VA examiner has expressly 
indicated would not, and if an additional 
evaluation is warranted for resulting 
limitation of motion of other digits or 
interference with overall function of the 
hand, which the VA examiner also 
clarified is not the situation in this 
particular instance.

That notwithstanding, the August 2002 X-rays indicate the 
Veteran's arthritis involves multiple interphalangeal joints.  
So there is involvement of 2 or more minor joints under 38 
C.F.R. § 4.45(f).  However, there is no indication he has 
"incapacitating exacerbations."

Both the January 2006 VA compensation examiner and the more 
recent October 2009 VA compensation examiner confirmed the 
osteoarthritis in the Veteran's right ring finger is at least 
partly a residual of his injury to this finger while in the 
military.  Interestingly, though, the October 2009 VA 
examiner went on to explain that the Veteran appears now to 
have arthritis in multiple DIP joints, bilaterally (meaning 
affecting both hands, not just his injured right ring 
finger), and that it (presumably referring to the right ring 
finger disability) is most likely worsening from arthritis 
and not from the previous injury in service.  Since, however, 
this VA examiner acknowledged the original injury "could 
have accelerated the arthritis," the Board finds the Veteran 
is entitled to the minimum compensable rating of 10 percent 
- though no greater, under DC 5003.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (indicating the choice of DC should be 
upheld if supported by explanation and evidence); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) )(any change in DC by 
a VA adjudicator must be specifically explained); Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, 
requiring resolution of reasonable doubt on any issue in the 
Veteran's favor, dictates that such signs and symptoms be 
attributed to the service-connected condition).

Because the Veteran's right ring finger disability has been, 
at most, 10-percent disabling since one year prior to filing 
his claim for a higher rating for this condition, the Board 
cannot "stage" this rating.  See again Hart v. Mansfield, 
21 Vet. App. 505 (2007).



Lastly, there is no reason to refer this case to the 
Compensation and Pension (C&P) Service for consideration of 
an extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  That is, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or marked interference with 
employment, meaning above and beyond that contemplated by the 
schedular rating assigned (now 10 percent), suggesting the 
Veteran is not adequately compensated by the regular rating 
schedule.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  Although the 
Veteran indicated a prior personal business venture failed 
because of his purported inability to work with his right 
hand, and right ring finger especially, he also readily 
acknowledges that he has since obtained other suitable 
employment - indeed, VA employment no less at a medical 
center.  And there is no indication, for example, that he has 
received any less-than-favorable performance evaluations, 
demotions, or things of that sort to suggest he is 
handicapped in his ability to successfully do this other job.  
Moreover, all of the evaluation and treatment for his right 
ring finger disability admittedly has been on an outpatient 
basis, not as an inpatient.  So the Board does not have to 
refer this case for extra-schedular consideration.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 10 percent rating, but no greater, is granted for 
the residuals of the right finger injury - namely, the 
osteoarthritis rated under DC 5003, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


